DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snider US 20110292769.

Regarding claim 1, Snider US 20110292769 discloses an in-module media assembly (62 in Fig. 2) comprising: 
a display screen (display device of 74 in Fig. 2 see [0248] hereinafter referred to as 74) having an interior-facing side (front surface of 74 shown in Fig. 2) and a non-interior facing side (rear surface of 74); 
70/68 in Fig. 3) mounted to the non-interior facing side (rear surface of 74) of the display screen (74 as depicted in Fig. 2), 
the mounting bracket assembly (70/68) including a mounting bracket (70 in Fig. 3) having a first longitudinally extending support member (148 in Fig.4) and a second longitudinally extending support member (174 in Fig. 4); and 
a shelf (68 in Fig. 3) connected to the first and second longitudinally extending support members (148/174 as depicted in Fig. 2 and 6), 
the shelf (68) includes first and second engagement members (88/172 in Fig. 5), 
the first engagement member (88) engaging the first longitudinally extending support member (148, through 144) and the second engagement member (172) engaging the second longitudinally extending support member (174 as depicted in Fig. 6), the engagement between the first and second engagement members (88/172) and the first and second longitudinally extending support member (148/174), respectively, preventing forward movement of the shelf (68) with respect to the mounting bracket (70); and 
an electronic control module (64 in Fig. 4 and 15/ 1768 in Fig. 163 see abstract) mounted to the shelf (68 as depicted in fig. 3).

Regarding claim 2, Snider discloses the in-module media assembly according to claim 1, wherein the electronic control module is a telematics control unit (1768).

Regarding claim 3, Snider discloses the in-module media assembly according to claim 1, wherein the shelf (68) includes a third engagement member (176 in Fig. 5), 

Regarding claim 4, Snider discloses the in-module media assembly according to claim 3, wherein the shelf (68) includes a base member (80 in Fig. 3) and a wall member (82/78/84 in Fig. 3) extending outwardly from a lateral edge of the base member (80 as depicted in Fig. 3).

Regarding claim 5, Snider discloses the in-module media assembly according to claim 4, wherein the first and third engagement members (88/176) extend from the wall member (82/78/84) of the shelf (68).

Regarding claim 6, Snider discloses the in-module media assembly according to claim 5, wherein the second engagement member (172) extends from the base member (80) of the shelf (68).

Regarding claim 7, Snider discloses the in-module media assembly according to claim 6, wherein the first longitudinally extending support member (148) includes first and second recesses (two 156) disposed therein, the first and third engagement members (88/176) engaging the first and second recesses (two 156).

Regarding claim 8, Snider discloses the in-module media assembly according to claim 7, wherein the second longitudinally extending support member (174) includes a base portion (bottom of 70 in Fig. 3) extending toward the first longitudinally extending support member (148).

Regarding claim 9, Snider discloses the in-module media assembly according to claim 8, wherein an opening (opening of 174) is disposed in the base portion (bottom of 70), the second engaging member (172) of the shelf (68) engaging the opening (opening of 174) in the base portion (bottom of 70).

Regarding claim 10, Snider discloses the in-module media assembly according to claim 7, wherein a first end portion (base of 88) of the first engagement member (88) extends substantially parallel to the wall member (82/78/84).

Regarding claim 11, Snider discloses the in-module media assembly according to claim 8, wherein a second end portion of the second engagement member (172) extends substantially parallel to the wall member (82/78/84).

Regarding claim 12, Snider discloses the in-module media assembly according to claim 7, wherein a third end portion of the third engagement member (176) extends substantially perpendicular to the wall member (82/78/84).

Regarding claim 13, Snider discloses the in-module media assembly according to claim 4, wherein the base member (80) includes an opening (not numbered shown in Fig. 6), and the electronic control module (64) includes a clip (102 in Fig. 4 and 6) received by the opening (not numbered shown in Fig. 6) in the base member (80 as depicted in Fig. 6).

Regarding claim 14, Snider discloses a mounting bracket assembly (70/68 in Fig. 3) comprising: 
a mounting bracket (70 in Fig. 3) configured to be mounted to a display screen (display device of 74 in Fig. 2 see [0248] hereinafter referred to as 74) of a vehicle (not shown see [0011]), 
the mounting bracket (70) including a first longitudinally extending support member (148 in Fig.4) and a second longitudinally extending support member (174 in Fig. 4); and 
a shelf (68 in Fig. 3) connected to the first and second longitudinally extending support members (148/174 as depicted in Fig. 2 and 6), 
the shelf (68) includes first and second engagement members (88/172 in Fig. 5), 
the first engagement member (88) engaging the first longitudinally extending support member (148) and the second engagement member (172) engaging the second longitudinally extending support member (174 as depicted in Fig. 6), the engagement between the first and second engagement members (88/172) and the first and second longitudinally extending support member (148/174), respectively, preventing forward movement of the shelf (68) with respect to the mounting bracket (70).

Regarding claim 15, Snider discloses the mounting bracket assembly according to claim 14, wherein the mounting bracket (70) is configured to be mounted to the display screen (74) with the shelf (68) disposed in a horizontal orientation (as depicted in Fig. 2).

Regarding claim 16, Snider discloses the mounting bracket assembly according to claim 15, wherein the first and second engagement members (88/172) secure the shelf (68) to the mounting bracket (70) with the shelf (68) disposed in a vertical orientation prior to mounting the mounting bracket (70) to the display screen (74).

Regarding claim 17, Snider discloses the mounting bracket assembly according to claim 14, wherein the shelf (68) includes a third engagement member (176 in Fig. 5), the third engagement member (176) engaging the first longitudinally extending support member (148) to prevent forward movement of the shelf (68) with respect to the mounting bracket (70).

Regarding claim 18, Snider discloses the mounting bracket assembly according to claim 17, wherein the shelf (68) includes a base member (80 in Fig. 3) and a wall member (84/78/82 in Fig. 3) extending outwardly from a lateral edge of the base member (80).

Regarding claim 19, Snider discloses the mounting bracket assembly according to claim 18, wherein the first and third engagement members (148/176) extend from the wall member (84/78/82) of the shelf (68), and the second engagement member (172) extends from the base member (80) of the shelf (68).

Regarding claim 20, Snider discloses the mounting bracket assembly according to claim 19, wherein first and second end portions of the first and second engagement members (148/172) extend forwardly, and a third end portion of the third engagement member (176) extends substantially laterally (as depicted in Fig. 5).

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
Regarding claim 1 and 14, Applicant argues that the mounting flange 148 of Snider does not extend longitudinally and that the laterally extending mounting flange 88 of the housing case 68 of Snider does not engage the laterally extending mounting flange 148 of the front plate 70 to prevent forward movement of the housing case 68 with respect to the front plate 70. 
The corresponding mounting flanges 88 and 148 of the housing case 68 and the front plate 70 abut one another such that a fastener can be received to secure the housing case 68 to the front plate 70, as described in paragraph [0258] of Snider. 
Accordingly, there is no engagement between the corresponding mounting flanges, as recited in Applicant’s amended independent claims 1 and 14. 

Without the fastener being received by the corresponding fastener holes in the mounting flanges 88 and 148, the abutting mounting flanges 88 and 148 do not prevent movement in the forward direction of the housing case 68 with respect to the front plate 70. 
Thus, Snider also fails to disclose engagement between the mounting flange 88 of the housing case 68 and the mounting flange 148 of the front plate 70 that prevents movement of the housing case 68 with respect to the mounting flange 148 of the front plate 70, as recited in Applicant’s amended independent claims 1 and 14.

The Examiner respectfully disagrees.

The mounting flange 148 of Snider extends both laterally and longitudinally as depicted in Fig. 4. Further, fastener 144 which is integrally formed with flange 148 see [0292] extends from flange 148. Therefore using the broadest reasonable interpretation, the mounting flange of Snider extends longitudinally.
Further, the first engagement member/mounting flange 88 of Snider engages the first longitudinally extending support member/mounting flange 148 of Snider through and/or with the aid of a fastener 144 which is integrally formed on flange 148. 
As pointed out by the Applicant, “Without the fastener” 144 “being received by the corresponding fastener holes in the mounting flanges 88 and 148, the abutting 
Therefore with the fastener 144, being received by the corresponding fastener holes in the mounting flanges 88 and 148, the abutting mounting flanges 88 and 148 prevent movement in the forward direction of the housing case 68 with respect to the front plate 70, as fastener 144 is integrally formed on flange 148.
And so, claims 1-20 stand rejected over Snider.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841